Examiner’s Comments
1.	This office action is in response to the application received on 10/27/2021.
	Claims 1-20 have been canceled by applicant.
	Claims 21-38 are pending and have been allowed in the previous office action mailed on 7/28/2021.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/27/2021 was filed after the mailing date of the Notice of Allowance on 7/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
With respect to claims 21, 31 and 38, applicant’s amendment now places the application in condition for allowance over the prior art of record.
With respect to claims 21, 31 and 38, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a row of first staple drivers in each said first and second cartridge body portions, wherein each said first staple driver operably supports one first surgical staple thereon, and wherein each first surgical staple comprises a first unformed height; a row of second staple drivers in each said first and second cartridge body portions, wherein each said row of second staple drivers is adjacent said slot, wherein each said second staple driver operably supports two second surgical staples thereon, wherein each second surgical staple comprises a second unformed height equal to said first unformed height; wherein said first tissue gap comprises a first gap height, and wherein said second tissue gap comprises a second gap height that differs from said first gap height. 
The prior art of record (US2005/0023324 and2007/0034666) show similar cartridge body but fails to disclose the claimed limitation.
 It is the examiner’s opinion that it would not have been obvious to the skilled artisan to modify the art of record to arrive at applicant’s invention, and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax1.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
11/3/2021